department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list we legend taxpayer a individual b ira x amount a amount b ee ee wee dollar_figure dollar_figure financial_institution f wee dear tep rail ts this letter is in response to a request dated date and supplemented by correspondence dated date and date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of taxpayer a with the assistance of her spouse and durable_power_of_attorney individual b received a distribution from ira x totaling amount a individual b asserts that the failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to individual b’s involvement with the medical_condition of his wife individual b further represents that amount a has not been used for any other purpose perjury in support of the ruling requested kek page taxpayer a suffered from dementia and was unable to manage her own financial affairs during the week of date taxpayer a asked individual b to withdraw amount a from ira x because she feared that her ira would be taken away from her in the assisted living facility she was about to enter during that same week taxpayer a was admitted to the hospital individual b acting on behalf of taxpayer a withdrew amount a from ira x and transferred the funds to taxpayer a and individual b’s joint checking account with financial_institution f financial_institution f processed the distribution on august as part of the distribution financial_institution f withheld amount b for federal_income_tax purposes thereafter on october and of individual b transferred the funds into individual b’s mutual_fund account where they remain individual b asserts that the failure to accomplish the rollover within the required 60-day rollover period was due to the fact that as taxpayer a's caregiver he was so consumed with taxpayer a’s health situation that he was unable to take advantage of the 60-day rollover period taxpayer a passed away on date while being cared for in an assisted living facility individual b has submitted documentation evidencing his wife’s illness during the 60-day period based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an individual_retirement_account ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received a page except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by individual b is therefore pursuant to sec_408 of the code the service hereby consistent with his assertion that the failure to accomplish a timely rollover on his wife’s behalf was due to individual b’s involvement with the medical_condition of his wife waives the 60-day rollover requirement with respect to the distribution of amount a from ira x individual b is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount a will be considered a rollover_contribution within the meaning of sec_408 of the code page this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
